UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03081 Dreyfus Appreciation Fund, Inc . (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 06/30/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Appreciation Fund, Inc. SEMIANNUAL REPORT June 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 15 FOR MORE INFORMATION Back Cover Dreyfus Appreciation Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Appreciation Fund, Inc., covering the six-month period from January 1, 2016 through June 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets experienced heightened turbulence over the first half of 2016 when global economic challenges fueled dramatic swings in market sentiment. At the start of the year, investors reacted cautiously to an economic slowdown in China, sluggish growth in Europe, plummeting commodity prices, and rising short-term interest rates in the United States. These worries sparked sharp declines in U.S. and global equity markets, while high-quality bonds gained value as investors flocked to traditional safe havens. Investor sentiment subsequently rebounded when U.S. monetary policymakers refrained from additional rate hikes, major central banks eased their monetary policies further, and commodity prices improved. Stocks rallied strongly during the spring, recouping earlier losses, and bonds continued to benefit from robust investor demand. Still, by June, uncertainty continued to dominate the capital markets amid worries about Great Britain’s exit from the European Union and disappointing job growth in the United States. We remain encouraged by the resilience of the stock and bond markets, but we expect volatility to persist until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the second half of 2016. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation July 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2016 through June 30, 2016, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended June 30, 2016, Dreyfus Appreciation Fund, Inc.’s Investor shares produced a total return of 3.92%, and its Class Y shares produced a total return of 4.15%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index (the “S&P 500 Index”), produced a total return of 3.82% for the same period. 2 U.S. stocks posted moderate gains over the reporting period, masking heightened market volatility stemming from a variety of global and domestic economic headwinds. The fund’s sector allocation and security selection strategies enabled it to produce mildly higher returns than its benchmark. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income. To pursue these goals, the fund normally invests at least 80% of its assets in common stocks. The fund focuses on blue-chip companies with total market capitalizations of more than $5 billion at the time of purchase, including multinational companies. These are established companies that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence, and the potential to achieve predictable, above-average earnings growth. In choosing stocks, the fund first identifies economic sectors it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have proven track records and dominant positions in their industries. The fund employs a “buy-and-hold” investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. A low portfolio turnover rate helps reduce the fund’s trading costs and minimizes tax liability by limiting the distribution of capital gains. 3 Markets Advanced Despite Global Economic Headwinds The S&P 500 Index pressed higher over the first half of 2016, rapidly recovering from sharp sell offs in January and June and posting a moderate gain for the reporting period. The market’s resilience was due, in part, to an ongoing recovery in oil prices. Corporate earnings outlook improved, but mediocre global growth prospects and political uncertainty generally kept investors averse to risks. The telecommunication services and utilities sectors outperformed market averages over the past six months, as spikes in volatility and historically low interest rates drove investors to search for competitive dividend yields in these typically low-growth sectors. The financials and information technology sectors lagged the broader market, and were the only two sectors of the S&P 500 Index to produce negative absolute returns during the reporting period. Fund Strategies Enhanced Relative Performance In this environment, the fund’s sector allocation and stock selection strategies produced returns that were slightly higher than that of the S&P 500 Index. Overweighted positions in 3 DISCUSSION OF FUND PERFORMANCE (continued) the consumer staples and energy sectors represented two of the more significant contributors to relative and absolute returns. Limited and selectively focused exposure to financial stocks, the weakest performing sector of the S&P 500 Index for the reporting period, also proved constructive. Favorable stock selections in the information technology sector further enhanced relative results, as the fund’s positions in ASML Holding, Texas Instruments, and Oracle generated double-digit returns. The greatest individual contributors to the fund’s performance over the first six months of 2016 included Philip Morris International, Exxon Mobil, Altria Group, Chevron, and Texas Instruments. Factors that undercut relative results during the reporting period included a lack of exposure to the better-performing telecommunication services and utilities sectors. Our positioning in the health care sector constrained relative returns when biotechnology stocks, in particular, came under pressure. An underweighted allocation to industrial stocks and a handful of disappointments in the sector also hurt relative performance. The largest individual detractors from relative performance over the first half of the year included Apple, Abbott Laboratories, Gilead Sciences, Novo Nordisk, and Walt Disney. Investing Amid Economic and Political Uncertainty Elections in major developed markets have set the stage for political movements to emerge as an important driver of government and economic policy over the medium term. Equity markets are likely to remain volatile and highly sensitive to geopolitical developments as the U.S. presidential election approaches and the framework for a U.K. exit from the European Union takes shape. Therefore, we have maintained a high-quality portfolio bias. The fund’s long-practiced investment approach emphasizes fundamentally sound companies with strong balance sheets, stable demand characteristics, high levels of profitability, and resilient dividend and capital allocation policies. Furthermore, we recently have increased our emphasis on companies whose growth plans are more structurally driven and less dependent on the overall level of economic activity. In a volatile market environment, we remain committed to adhering to our time-tested investment philosophy and to delivering superior risk-adjusted returns over market cycles. July 15, 2016 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 Achieving tax efficiency is not a part of the fund’s investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components), funds can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Appreciation Fund, Inc. from January 1, 2016 to June 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2016 Investor Shares Class Y Expenses paid per $1,000 † $ 4.72 $ 3.05 Ending value (after expenses) $ 1,039.20 $ 1,041.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2016 Investor Shares Class Y Expenses paid per $1,000 † $ 4.67 $ 3.02 Ending value (after expenses) $ 1,020.24 $ 1,021.88 † Expenses are equal to the fund’s annualized expense ratio of .93% for Investor shares and .60% for Class Y, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS June 30, 2016 (Unaudited) Common Stocks - 99.0% Shares Value ($) Banks - 3.8% JPMorgan Chase & Co. 929,750 57,774,665 Wells Fargo & Co. 640,500 30,314,865 Capital Goods - 3.2% Berkshire Hathaway, Cl. A 168 a 36,451,800 United Technologies 355,250 36,430,887 Consumer Durables & Apparel - 2.5% Christian Dior 186,900 30,276,757 Hermes International 16,545 6,235,318 NIKE, Cl. B 378,700 20,904,240 Consumer Services - 1.4% McDonald's 267,200 Diversified Financials - 6.1% American Express 448,250 27,235,670 BlackRock 153,250 52,492,722 Intercontinental Exchange 97,600 24,981,696 S&P Global 227,250 24,374,835 State Street 208,100 11,220,752 Energy - 10.2% Chevron 658,800 69,062,004 ConocoPhillips 674,750 29,419,100 Exxon Mobil 989,498 92,755,543 Occidental Petroleum 562,000 42,464,720 Food & Staples Retailing - 1.6% Walgreens Boots Alliance 430,925 Food, Beverage & Tobacco - 20.8% Altria Group 1,276,390 88,019,854 Anheuser-Busch InBev, ADR 256,300 33,749,584 Coca-Cola 1,902,450 86,238,058 Nestle, ADR 821,850 63,537,224 PepsiCo 443,100 46,942,014 Philip Morris International 1,572,650 159,969,958 6 Common Stocks - 99.0% (continued) Shares Value ($) Health Care Equipment & Services - 1.7% Abbott Laboratories 1,004,700 Household & Personal Products - 3.6% Estee Lauder, Cl. A 582,950 53,060,109 Procter & Gamble 361,000 30,565,870 Insurance - 3.0% Chubb 528,350 Materials - 1.7% Air Products & Chemicals 115,900 16,462,436 Praxair 191,750 21,550,783 Media - 6.1% Comcast, Cl. A 796,000 51,891,240 Twenty-First Century Fox, Cl. A 1,118,858 30,265,109 Twenty-First Century Fox, Cl. B 101,950 2,778,138 Walt Disney 570,250 55,781,855 Pharmaceuticals, Biotechnology & Life Sciences - 11.9% AbbVie 917,150 b 56,780,756 Celgene 159,900 a 15,770,937 Gilead Sciences 286,650 23,912,343 Johnson & Johnson 220,000 26,686,000 Novartis, ADR 444,600 36,683,946 Novo Nordisk, ADR 1,111,950 59,800,671 Roche Holding, ADR 1,635,650 53,894,668 Semiconductors & Semiconductor Equipment - 3.9% ASML Holding 253,700 b 25,169,577 Texas Instruments 1,029,750 64,513,837 Software & Services - 11.5% Alphabet, Cl. C 72,992 a 50,517,763 Automatic Data Processing 129,300 11,878,791 Facebook, Cl. A 667,400 a 76,270,472 Microsoft 1,133,550 58,003,753 Oracle 483,400 19,785,562 VeriSign 199,050 a,b 17,209,863 Visa, Cl. A 426,750 31,652,048 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Technology Hardware & Equipment - 4.6% Apple 1,112,700 Transportation - 1.4% Canadian Pacific Railway 245,150 b Total Common Stocks (cost $1,056,734,814) Other Investment - .9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $19,264,930) 19,264,930 c Investment of Cash Collateral for Securities Loaned - .9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $21,184,964) 21,184,964 c Total Investments (cost $1,097,184,708) 100.8% Liabilities, Less Cash and Receivables (.8%) Net Assets 100.0% ADR—American Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2016, the value of the fund’s securities on loan was $90,723,488 and the value of the collateral held by the fund was $92,235,758, consisting of cash collateral of $21,184,964 and U.S. Government & Agency securities valued at $71,050,794. c Investment in affiliated money market mutual fund. 8 Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 20.8 Pharmaceuticals, Biotechnology & Life Sciences 11.9 Software & Services 11.5 Energy 10.2 Diversified Financials 6.1 Media 6.1 Technology Hardware & Equipment 4.6 Semiconductors & Semiconductor Equipment 3.9 Banks 3.8 Household & Personal Products 3.6 Capital Goods 3.2 Insurance 3.0 Consumer Durables & Apparel 2.5 Money Market Investments 1.8 Health Care Equipment & Services 1.7 Materials 1.7 Food & Staples Retailing 1.6 Consumer Services 1.4 Transportation 1.4 † Based on net assets. See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $90,723,488)—Note 1(c): Unaffiliated issuers 1,056,734,814 2,276,279,139 Affiliated issuers 40,449,894 40,449,894 Receivable for investment securities sold 5,087,896 Dividends and securities lending income receivable 4,763,487 Receivable for shares of Common Stock subscribed 373,421 Prepaid expenses 147,353 2,327,101,190 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 1,239,851 Due to Fayez Sarofim & Co. 410,484 Cash overdraft due to Custodian 511,344 Liability for securities on loan—Note 1(c) 21,184,964 Payable for shares of Common Stock redeemed 4,309,220 Interest payable—Note 2 544 Accrued expenses 616,565 28,272,972 Net Assets ($) 2,298,828,218 Composition of Net Assets ($): Paid-in capital 868,469,756 Accumulated undistributed investment income—net 1,422,721 Accumulated net realized gain (loss) on investments 209,391,416 Accumulated net unrealized appreciation (depreciation) on investments 1,219,544,325 Net Assets ($) 2,298,828,218 Net Asset Value Per Share Investor Shares Class Y Net Assets ($) 2,290,255,370 8,572,848 Shares Outstanding 60,667,826 227,061 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2016 (Unaudited) Investment Income ($): Income: Cash dividends (net of $1,555,809 foreign taxes withheld at source): Unaffiliated issuers 31,188,356 Affiliated issuers 39,419 Income from securities lending—Note 1(c) 79,175 Total Income 31,306,950 Expenses: Investment advisory fee—Note 3(a) 3,950,690 Shareholder servicing costs—Note 3(b) 4,083,696 Sub-investment advisory fee—Note 3(a) 2,584,286 Prospectus and shareholders’ reports 119,382 Professional fees 93,853 Custodian fees—Note 3(b) 92,255 Directors’ fees and expenses—Note 3(c) 64,953 Registration fees 41,249 Loan commitment fees—Note 2 3,954 Interest expense—Note 2 544 Miscellaneous 23,659 Total Expenses 11,058,521 Less—reduction in fees due to earnings credits—Note 3(b) (7,281) Net Expenses 11,051,240 Investment Income—Net 20,255,710 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 209,412,083 Net unrealized appreciation (depreciation) on investments (143,813,082) Net Realized and Unrealized Gain (Loss) on Investments 65,599,001 Net Increase in Net Assets Resulting from Operations 85,854,711 See notes to financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2016 (Unaudited) Year Ended December 31, 2015 Operations ($): Investment income—net 20,255,710 60,600,076 Net realized gain (loss) on investments 209,412,083 1,134,016,845 Net unrealized appreciation (depreciation) on investments (143,813,082) (1,269,938,430) Net Increase (Decrease) in Net Assets Resulting from Operations 85,854,711 Dividends to Shareholders from ($): Investment income—net: Investor Shares (20,312,757) (60,646,217) Class Y (90,391) (187,614) Net realized gain on investments: Investor Shares (199,889,671) (661,900,177) Class Y (745,490) (2,045,992) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Investor Shares 138,986,514 381,685,038 Class Y 576,388 430,805 Dividends reinvested: Investor Shares 193,251,972 609,060,170 Class Y 835,670 2,233,283 Cost of shares redeemed: Investor Shares (486,597,419) (3,159,456,227) Class Y (1,075,365) (2,182,367) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 2,588,034,056 5,556,364,863 End of Period 2,298,828,218 2,588,034,056 Undistributed investment income—net 1,422,721 1,570,159 Capital Share Transactions (Shares): Investor Shares Shares sold 3,678,937 7,579,807 Shares issued for dividends reinvested 5,197,070 14,442,662 Shares redeemed (12,763,009) (60,330,673) Net Increase (Decrease) in Shares Outstanding Class Y Shares sold 15,039 8,266 Shares issued for dividends reinvested 22,465 53,384 Shares redeemed (28,241) (41,405) Net Increase (Decrease) in Shares Outstanding 9,263 20,245 See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended Investor Shares June 30, 2016 Year Ended December 31, (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 39.96 53.91 52.43 43.93 40.53 38.20 Investment Operations: Investment income—net a .32 .80 .90 .84 .74 .65 Net realized and unrealized gain (loss) on investments 1.18 (2.00) 3.43 8.50 3.38 2.26 Total from Investment Operations 1.50 (1.20) 4.33 9.34 4.12 2.91 Distributions: Dividends from investment income—net (.34) (.88) (.90) (.84) (.72) (.58) Dividends from net realized gain on investments (3.37) (11.87) (1.95) - - - Total Distributions (3.71) (12.75) (2.85) (.84) (.72) (.58) Net asset value, end of period 37.75 39.96 53.91 52.43 43.93 40.53 Total Return (%) 3.92 b (2.51) 8.27 21.44 10.18 7.62 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 c .92 .93 .94 .97 .97 Ratio of net expenses to average net assets .93 c .92 .93 .94 .97 .97 Ratio of net investment income to average net assets 1.70 c 1.55 1.66 1.74 1.71 1.63 Portfolio Turnover Rate 5.27 b 5.69 6.60 6.33 .50 2.59 Net Assets, end of period ($ x 1,000) 2,290,255 2,579,331 5,545,714 5,952,393 5,461,320 4,183,534 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Class Y Shares June 30, 2016 Year Ended December 31, (Unaudited) 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 39.96 53.92 52.43 46.90 Investment Operations: Investment income—net b .39 .97 1.06 .47 Net realized and unrealized gain (loss) on investments 1.18 (2.01) 3.47 5.55 Total from Investment Operations 1.57 (1.04) 4.53 6.02 Distributions: Dividends from investment income—net (.40) (1.05) (1.09) (.49) Dividends from net realized gain on investments (3.37) (11.87) (1.95) - Total Distributions (3.77) (12.92) (3.04) (.49) Net asset value, end of period 37.76 39.96 53.92 52.43 Total Return (%) 4.15 c (2.22) 8.68 12.86 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .60 d .57 .59 .65 d Ratio of net expenses to average net assets .60 d .57 .59 .65 d Ratio of net investment income to average net assets 2.06 d 1.89 1.75 1.90 d Portfolio Turnover Rate 5.27 c 5.69 6.60 6.33 Net Assets, end of period ($ x 1,000) 8,573 8,703 10,651 1 a From the close of business on July 1, 2013 (commencement of initial offering) to December 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Appreciation Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek long-term capital appreciation consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Fayez Sarofim & Co. (“Sarofim & Co.”) serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The fund is authorized to issue 400 million shares of $.001 par value Common Stock. The fund currently offers two classes of shares: Investor (300 million shares authorized) and Class Y (100 million shares authorized). Investor shares are sold primarily to retail investors through financial intermediaries and bear Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of 16 the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The following is a summary of the inputs used as of June 30, 2016 in valuing the fund’s investments: 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 1,992,100,971 - - Equity Securities - Foreign Common Stocks † 247,666,093 36,512,075 †† - Mutual Funds 40,449,894 - - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. At December 31, 2015, $83,958,360 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 18 Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended June 30, 2016, The Bank of New York Mellon earned $24,124 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2016 were as follows: Affiliated Investment Company Value 12/31/2015 ($) Purchases ($) Sales ($) Value 6/30/2016 ($) Net Assets (%) Dreyfus Institutional Cash Advantage Fund, Institutional Shares 47,325,816 231,683,898 257,824,750 21,184,964 .9 Dreyfus Institutional Preferred Plus Money Market Fund 16,063,111 300,905,696 297,703,877 19,264,930 .9 Total Certain affiliated investment companies may also invest in the fund. At June 30, 2016, Dreyfus Moderate Allocation Fund, an affiliate of the fund, held 123,884 Class Y shares. 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2016, the fund did not incur any interest or penalties. Each tax year in the three–year period ended December 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2015 was as follows: ordinary income $60,833,831 and long-term capital gains $663,946,169. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. 20 The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2016 was approximately $79,100 with a related weighted average annualized interest rate of 1.38%. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .3325% of the value of the fund’s average daily net assets. Pursuant to a sub-investment advisory agreement with Sarofim & Co., the fund pays Sarofim & Co. a monthly sub-investment advisory fee at the annual rate of .2175% of the value of the fund’s average daily net assets. Both fees are payable monthly. (b) Under the Shareholder Services Plan, Investor shares pay the Distributor at an annual rate of .25% of the value of its average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2016 , the fund was charged $2,959,728 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2016, the fund was charged $198,785 for transfer agency services and $15,579 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $7,276. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2016, the fund was charged $92,255 pursuant to the custody agreement. These fees were partially offset by earnings credits of $5. During the period ended June 30, 2016, the fund was charged $4,812 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $627,521, Shareholder Service Plan fees $470,081, custodian fees $48,000, Chief Compliance Officer fees $4,812 and transfer agency fees $89,437. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2016, amounted to $124,922,815 and $485,423,428, respectively. At June 30, 2016, accumulated net unrealized appreciation on investments was $1,219,544,325, consisting of $1,234,159,858 gross unrealized appreciation and $14,615,533 gross unrealized depreciation. At June 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Subsequent Event: On July 19, 2016, the Board approved, effective on or about August 31, 2016, a proposal to commence offering Class I shares as a new class of shares of the fund. 22 NOTES 23 NOTES 24 NOTES 25 For More Information Dreyfus Appreciation Fund, Inc. 200 Park Avenue New York, NY 10166 Investment Adviser The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Fayez Sarofim & Co.
